DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2, 3, 5, 7-10, 14-16 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious   a housing defining an input, the housing including a front wall extending along an axis and defining a plurality of front surfaces including a first front surface and a second front surface that are aligned with each other along the width, each of the first and second front surfaces extending along the axis and facing at least partially forward of the termination arrangement, the first front surface defining a reference plane extending coplanar with the first front surface and the second front surface defining a reference plane extending coplanar with the second front surface, the first front surface being angled at an obtuse angle relative to the second front surface; a first row of ports disposed along the first reference plane, each of the ports of the first row being configured to receive a respective plug, the first row extending parallel to the axis; and a second row of ports disposed along the second reference plane, each of the ports of the second row being configured to receive a respective plug, the second row extending parallel to the axis, or

a termination arrangement comprising a housing having a width extending perpendicular to the depth and an axis, the first end of the housing defining an input, a plurality of first ports disposed at the housing in a first row extending along the axis, wherein a first planar surface of the housing surrounds one of the first ports; and a plurality of second ports disposed at the housing in a second row extending along the axis, the second row being parallel with the first row, the second ports each being angled relative to the first ports by a common, non-zero angle, wherein a second planar surface of the housing surrounds one of the second ports, the first and second planar surfaces joining at a common seam,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883